DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al. (CN101159091A, hereinafter Cai, already of record from IDS).
	Regarding claims 1, 11 and 14, Cai teaches a method, a device and a system for safely and reliably performing real-time speed measurement and continuous positioning, comprising:
detecting inertial navigation data from an inertial navigation signal source arranged in a train, and detecting correction data from a correction signal source, wherein the correction signal source comprises a satellite signal source arranged in the train, and the correction data comprises satellite data (See at least Cai: Fig. 2 and 6; Para. 0037); and 
determining, in a case that no correction data is detected, a current speed and a current position of the train based on the inertial navigation data, and correcting, in a case that the correction data is detected, the inertial navigation data by using the correction data and determining a current speed and a current position of the train based on the corrected inertial navigation data (See at least Cai: Para. 0037).

	Regarding claims 2 and 13, Cai teaches the method, the device according to claims 1 and 11. Cai further teaches:
further comprising: transmitting the current speed and the current position (See at least Cai: Para. 0037).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 9, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Li (US 20170011222, hereinafter Li).
Regarding claims 7 and 15, Cai teaches the method and system according to claims 1 and 14. 
Yet, Cai does not explicitly teach:
wherein the number of the inertial navigation signal source is more than one, and the more than one inertial navigation signal source is arranged to form a two-out-of-three selecting security structure; and 
the number of the satellite signal source is more than one, and the more than one satellite signal source is arranged to form a two-out-of-three selecting security structure.
However, to solve the similar problem, Li teaches:
wherein the number of the inertial navigation signal source is more than one, and the more than one inertial navigation signal source is arranged to form a two-out-of-three selecting security structure; and 
the number of the satellite signal source is more than one, and the more than one satellite signal source is arranged to form a two-out-of-three selecting security structure (See at least Li: Para. 0044).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method and system of Cai, to incorporate security structure, as taught by Li, for the benefit of increasing security (see at least Li: Para. 0044).

	Regarding claims 9 and 16, Cai in combination with Li teaches the method, the system according to claims 7 and 15. Cai further teaches:
wherein the number of the inertial navigation signal source is four, and the number of the satellite signal source is four (See at least Cai: Para. 0007).

	Regarding claims 10 and 17, Cai in combination with Li teaches the method, the system according to claims 9 and 16. Cai further teaches:
wherein the four satellite signal sources are respectively implemented by a BeiDou satellite chipset, a GPS satellite chipset, a GLONASS satellite chipset and a Galileo satellite chipset (See at least Cai: Para. 0007).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Li as applied to claim 7 above, and further in view of HAYNIE et al. (US 20100312461, hereinafter HAYNIE, already of record from IDS).
Regarding claim 8, Cai in combination with Li teaches the method according to claim 7. 
Yet, Cai in combination with Li does not explicitly teach:
wherein a security algorithm adopted in the two- out-of-three selecting security structure is a Kalman filtering method-based multi-source data fusion security algorithm for performing speed measurement and poisoning or an iteration correction method- based multi-source data fusion security algorithm for performing speed measurement and poisoning.
However, to solve the similar problem, HAYNIE teaches:
wherein a security algorithm adopted in the two- out-of-three selecting security structure is a Kalman filtering method-based multi-source data fusion security algorithm for performing speed measurement and poisoning or an iteration correction method- based multi-source data fusion security algorithm for performing speed measurement and poisoning (See at least HAYNIE: Para. 0014).
It would have been obvious to one of ordinary skill in the art to include in the method of Cai in combination with Li with Kalman filtering as taught by HAYNIE since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will filter incomplete and noisy data.

Allowable Subject Matter
Claims 3-6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3 and 12 discloses “speed data from a stator pole signal source arranged on a rail for the train; and/or position data from an induction encoder arranged on the rail for the train, and wherein 
in the case that no satellite data is detected, the correcting the inertial navigation data by using the correction data comprises: 
correcting speed data in the inertial navigation data by using the speed data from the stator pole signal source; and/or correcting position data in the inertial navigation data by using the position data from the induction encoder, and 
in the case that the satellite data is detected, the correcting the inertial navigation data by using the correction data comprises: 
correcting speed data in the inertial navigation data by using the speed data from the stator pole signal source and the satellite data; and/or correcting position data in the inertial navigation data by using the position data from the induction encoder and the satellite data”.
The closest prior art of record is Cai. Cai teaches “when the GPS receiver is effective, provide the train latitude and longitude coordinates by the GPS receiver, wheel detector and Inertial Measurement Unit are used for estimation of error and fault diagnosis; When the GPS receiver is invalid, calculate that at the enterprising line position of original GPS latitude and longitude coordinates wheel detector is used for estimation of error by Inertial Measurement Unit”.
Another closest prior art of record is Bandyopadhyay et al. (US 20130331121, hereinafter Bandyopadhyay). Bandyopadhyay teaches “A navigation engine may fuse information from dead reckoning sensors (such as inertial, optic flow, Doppler velocimeter, or wheel encoder), pressure, magnetometer, GPS, ranging sensors, and existing and inferred maps to provide accurate position estimates. The navigation engine may use GPS to provide an automatic start location and periodic global corrections. However, GPS coverage may be unreliable or unavailable altogether in some areas, such as urban canyons and buildings. In such cases, Wi-Fi information is additional information that may be used to provide initialization and global corrections”.
In regards to claims 3 and 12, Cai taken either individually or in combination with Bandyopadhyay fails to teach or render obvious an apparatus for disclosing: “speed data from a stator pole signal source arranged on a rail for the train; and/or position data from an induction encoder arranged on the rail for the train, and wherein 
in the case that no satellite data is detected, the correcting the inertial navigation data by using the correction data comprises: 
correcting speed data in the inertial navigation data by using the speed data from the stator pole signal source; and/or correcting position data in the inertial navigation data by using the position data from the induction encoder, and 
in the case that the satellite data is detected, the correcting the inertial navigation data by using the correction data comprises: 
correcting speed data in the inertial navigation data by using the speed data from the stator pole signal source and the satellite data; and/or correcting position data in the inertial navigation data by using the position data from the induction encoder and the satellite data”.
Claims 4-6 are objected as being dependent claims to claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./               Examiner, Art Unit 3663                                                                                                                                                                                         
/TYLER J LEE/               Primary Examiner, Art Unit 3663